*763The Surrogate properly denied the petitioner’s motion to remove the Guardian ad Litem, inasmuch as the petitioner failed to file an affidavit of standing with the court as mandated by SCPA 402 (1) despite repeatedly being advised that such a filing was required. In any event, as accurately noted by the Surrogate, the motion was devoid of merit and was virtually identical to another motion to remove the Guardian ad Litem which the court had denied on the merits only a few months prior to the making of this motion. Additionally, the record supports the Surrogate’s determination that the petitioner and her counsel have engaged in frivolous motion practice. The present appeal is so lacking in merit that it can only be characterized as frivolous within the meaning of 22 NYCRR 130-1.1, especially in view of the fact that the issue of removal of Guardian ad Litem on the ground of an alleged conflict of interest has already been raised in another appeal concerning this matter which this court determined to be without merit (see, Matter of Sommer, 178 AD2d 480). Accordingly, the parties and their counsel are directed to appear before this court on Wednesday, February 5, 1992, at 12:00 p.m., to be heard upon the issue of the imposition of appropriate sanctions or costs pursuant to 22 NYCRR 130-1.1, if any. Bracken, J. P., Sullivan, Balletta and Copertino, JJ., concur.